         Case 1:21-cv-00713-ER Document 10 Filed 05/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

ELISSA WATKINS,
                                                 Case No: 1:21-cv-00713-ER
                              Plaintiff,

               v.

VESPER HEALTHCARE ACQUISITION
CORP., BRENTON L. SAUNDERS,
MANISHA NARASIMHAN, MICHAEL D.
CAPELLAS, JULIUS FEW, and BARRY S.
STERNLICHT,

                              Defendants.


                          NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses her claims in the above-captioned action against

Defendants as moot. This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment.


Dated: May 12, 2021                         Respectfully submitted,

                                            MONTEVERDE & ASSOCIATES PC

                                            /s/Juan E. Monteverde______________________
                                            Juan E. Monteverde (JM-8169)
                                            John Baylet (JB-6725)
                                            The Empire State Building
                                            350 Fifth Avenue, Suite 4405
                                            New York, New York 10118
                                            Tel: 212-971-1341
                                            Fax: 212-202-7880

                                            Attorneys for Plaintiff
